DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on February 24, 2021 has been entered.

Specification (Clean Version filed on July 17, 2019)
The disclosure stands objected to because of the following informalities:
In the replacement paragraph for the paragraph beginning on page 7, line 26:
line 2, “the replaceable cartridge” should read --a replaceable cartridge--;
line 7, the use of the recitation “center line” to describe “L” as shown in Fig. 1 remains improper and renders the description confusing since the feature labeled “L” in Figures 1 and 8 is a curve, not a line.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 


Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for 

Claims 16-19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over European Publication 2 508 309 (hereafter “EP ‘309”; referenced as “D1” in the corresponding PCT application, which publication is substantially equivalent to U. S. Patent No. 8,978,258, which corresponds to U. S. Pub. No. 2012/0255185).
Regarding claims 16-19, EP ‘309 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus (e.g., see Fig. 3) with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a handle body (e.g., including 42);
a connector (e.g., 44); and
an elastic tongue (e.g., 54);
the handle body including a hand gripping portion (e.g., as shown in Figs. 3 and 4), the handle body extending along a center line of the handle;
the connector having a cartridge end (e.g., the upper end as viewed in Fig. 6) for attaching a cartridge to the handle body, and a tongue end (e.g., the lower end as viewed in Fig. 6) opposite the cartridge end for engaging with the elastic tongue (e.g., they are integrally engaged as disclosed);
the connector extending between the cartridge end and the tongue end to define a connector plane;
the connector being rotatable with respect to the handle body about a rotational axis (e.g., at 124), perpendicular to the center line of the handle, from a rest position 
the elastic tongue being an elastic sheet (e.g., as shown in Fig. 5) having a first end (e.g., the lower end as viewed in Fig. 6) and a second end (e.g., the upper end as viewed in Fig. 6), the elastic tongue extending parallel with the center line of the handle (e.g., as shown in Fig. 3) and extending in a plane perpendicular with the connector plane (e.g., as shown in Fig. 3), when in neutral position;
the first end of the elastic tongue being fixedly attached to the handle body (e.g., via 68 and 56, 56 (see Fig. 3); in a similar manner via 128; and in a similar manner via 142); and
the second end of the elastic tongue being capable of flexing towards a first extreme flexed position as the connector rotates towards the first extreme rotated position (e.g., as shown in Fig. 12B), and the second end of the elastic tongue being capable of flexing towards a second extreme flexed position as the connector rotates towards the second extreme rotated position (e.g., as shown in Fig. 12B), such that the elastic tongue biases the connector towards the rest position (e.g., shown in Fig. 12A),
wherein the handle body includes a pair of stops, each stop is respectively adapted to prevent the elastic tongue from moving beyond either the first extreme flexed position or the second extreme flexed position (e.g., the frame structure that abuts to limit the range of rotation as described in paragraph 0024, lines 15-18; wherein these stops are “adapted to prevent the elastic tongue from moving beyond either the first extreme flexed position or the second extreme flexed position” since if the pod 120 is 
wherein the tongue end (e.g., the lower end as viewed in Fig. 6) of the connector includes a recess (e.g., the spaced walls in which the upper end of 65 is disposed as viewed in Fig. 6) that receives the second end of the elastic tongue and has a shape having clearance (e.g., the recess formed at the bottom of 60 by the downwardly-extending structure into which 65 extends, the recess including the spaces to the left and right of 65 bound by the left and right vertical walls as viewed in Fig. 6 including the space in which the upper arrowhead for line L1 is located as well as the space above the “T” as viewed in Fig. 6) between the second end of the elastic tongue and an inner surface of the recess (e.g., as shown in Fig. 6), and wherein the tongue is a flexible tail (e.g., as shown in Figs. 12A-12C which show its flexibility) and has a tip at the second end in the recess;
[claim 17] wherein the connector plane is parallel with the center line of the handle (e.g., to substantially the same extent or in substantially the same manner as the present invention as shown in Figs. 1, 3, 4, and 12A-12C);
[claim 18] wherein the rotational axis is perpendicular to the connector plane (e.g., to substantially the same extent or in substantially the same manner as the present invention as shown in Figs. 1, 3, 4, and 12A-12C);
[claim 19] wherein the tongue end of the connector includes the recess (e.g., in a first interpretation of EP ‘309, formed by the upper edge of 62 as viewed in Figs. 5 and 6) having the shape that is a rounded shape in cross-section taken in a plane parallel with the connector plane.
Thus, EP ‘309 lacks the specific configuration of the tongue as follows:
[from claim 16] wherein the tongue … has a tip at the second end in the recess.
However, it is respectfully submitted that such a tip reads on an alternative and equivalent connecting configuration of the tongue to the bottom surface of the base 62; for example, an alternative but equivalent configuration in which the upper surface of the tongue is separate from and fixed to the bottom surface of the base wherein such a modification would simply involve changing an integral structure into separate structures. It is respectfully submitted that it is well settled patent law that it is within the skill level of one having ordinary skill in the art to make an integral structure separable resulting in separate structures to gain well known benefits such as a modular configuration in which parts can be manufactured and/or stored separately and connected or assembled to form the corresponding product. Such separable components or structures also provide the well-known benefit of being replaceable in case of damage or other issues. Additionally, it is noted that one having ordinary skill in the art would readily appreciate and consider obvious that the tip could also be a projection that projects upward from the upper surface of the tongue and is inserted and/or fastened in an opening or aperture in the lower surface of the base. Therefore, it would have been obvious to make the flexible tongue of EP ‘309 having a tip at its upper end as viewed in Fig. 6 such that the tongue is a separate component that is fastened or otherwise assembled to lower surface of the base to form the structure shown in Fig. 6 for the various benefits including those described above. 
Further, regarding claims 19, 21, and 22, EP ‘309 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
[claim 19] wherein the tongue end of the connector includes the recess (e.g., in a first interpretation of EP ‘309, the recess formed at the bottom of 60 by the downwardly-extending structure into which 65 extends) having a rounded shape in cross-section taken in a plane parallel with the connector plane;
[claim 21 (from 19)] further including a pair of wings (e.g., the structure on the right and left sides of the subject recess as viewed in Fig. 6) extending outwardly from each side of the recess in a direction away from each other, the pair of wings being symmetrical along the center line of the handle (e.g., as shown in Fig. 6), each wing defining a planar surface (e.g., the two surfaces that each extend away from each side of the recess in an upwardly and outwardly direction from the first surfaces as viewed in Fig. 6, the first surfaces being the generally horizontal surface located nearest the recess as viewed in Fig. 6) , wherein the planar surfaces of the pair of wings forms a symmetrical V-arrangement with respect to the center line of the handle;
[claim 22 (from 21)] wherein each planar surface of the pair of wings forms an angle of between 30o and 60o with respect to the center line of the handle (e.g., the subject surfaces are clearly within the claimed range, and would teach one having ordinary skill in the art an angle of approximately 45o).
In the alternative, if it is argued that the surfaces described above for claim 21 as the planar surfaces in EP ‘309 are not planar surfaces, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art to make such surfaces planar as a mere matter of design choice, particularly because whether the subject surface is planar or slightly curved has no or substantially no effect on the function of the structure.
Thus, EP ‘309 only further lacks the recess having a rounded shape as follows:
[from claim 19] having a rounded shape in cross-section taken in a plane parallel with the connector plane.
	That is, EP ‘309 discloses a recess, but the recess has a rectangular shape in cross-section taken in a plane parallel with the connector plane (i.e., as viewed in Fig. 6). However, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art to make the recess substantially any shape so long as it does not inhibit or otherwise interfere with the operation of the elastic tongue (e.g., 65). For example, one having ordinary skill in the art would be well aware and consider it obvious that such a shape could include rounded upper corners as viewed in Fig. 6, wherein rounding the corners, and thus eliminating the sharp corners, has well known benefits including the benefit of eliminating a stress riser so as to avoid possible cracking emanating from such sharp corners after elongated use thereof. Therefore, it would have been obvious to one having ordinary skill in the art to provide the recess of EP ‘309 with such a rounded shape for at least the reasons described above.


Response to Arguments
Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive.
In the third paragraph on page 9 of the subject response, applicant argues the following:
Thus, EP ‘309 fails to disclose or suggest the first end of the elastic tongue being fixedly attached to the handle body, the tongue end of the connector includes a recess that receives the second end of the elastic tongue and has a shape having clearance between the second end of the elastic tongue and an inner surface of the recess, and that the tongue is a flexible tail and has a tip at the second end in the recess, as recited by claim 16.

The Examiner respectfully agrees with applicant’s analysis that the amendment distinguishes over EP ‘309 as no such “tip” is disclosed. However, the Examiner respectfully submits that providing such a tip that becomes permanently fixed or is removably attached to the lower surface of the base 62 of EP ‘309 would have been an obvious modification to one having ordinary skill in the art for at least the reasons described in the corresponding prior art rejection above.
Therefore, for at least the reasons described above, it is respectfully submitted that the prior art rejection must be maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
September 11, 2021